Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Endosamos, plenamente, la posición a los efectos de que, de ordinario, “al lenguaje de una ley debe dársele la interpretación que valide el propósito del legislador, cons-cientes siempre de sus consecuencias” (opinión mayorita-ria, pág. 696), ya que “ ‘[t]enemos el deber de ... evitar una interpretación [de un estatuto] tan literal que lleve a resul-tados absurdos’ ” (énfasis suprimido) id.; posición que siempre hemos sostenido y que, curiosamente, hoy asume la mayoría de los integrantes del Tribunal con el propósito de poder llegar al erróneo resultado al que llegan en el presente caso.
De hecho, esa fue la razón principal de nuestro reciente disenso en Sist. Univ. Ana G. Méndez v. C.E.S. II, 142 D.P.R. 558 (1997); caso en que la mayoría de los integran-tes del Tribunal erróneamente entendió procedente “ceñir-se” a la letra de la ley, olvidarse totalmente de la intención legislativa, llegando, en consecuencia, a un resultado ab-surdo en el referido caso.
¿Por qué, entonces, nuestro disenso en el caso de autos'? La contestación resulta ser meridianamente sencilla: a diferencia del caso de Sist. Univ. Ana G. Méndez v. C.E.S., ante, en el presente caso se trata de la interpretación de un *706estatuto penal; situación en que el debido proceso de ley y el principio de legalidad exigen y nos obligan a actuar de manera totalmente diferente.
h-H
Establece el Art. 8 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, que:
No se instará acción penal contra persona alguna por un he-cho que no está expresamente definido por la ley como delito, ni se impondrán penas ni medidas de seguridad que la ley no hu-biere previamente establecido.
No se podrán crear por analogía delitos, penas ni medidas de seguridad. (Énfasis suplido.)
Por otro lado, establece el Art. 9 del referido Código Penal, 33 L.P.R.A. see. 3041, que:
Delito es un acto cometido y omitido en violación de alguna ley que lo prohíbe u ordena, aparejando, al ser probado, alguna pena o medida de seguridad. (Énfasis suplido.)
Como podemos notar en estas dos (2) disposiciones lega-les —en especial, el transcrito Art. 8— queda consagrado el precepto o “principio de legalidad”. Dicho principio garan-tiza a los ciudadanos de este país que únicamente podrán ser penalmente castigados por hechos que la ley, de ante-mano, ha definido o tipificado como delito y, además, que en caso de ser convictos por la comisión de un delito, úni-camente podrán ser sancionados con las penas o medidas de seguridad previamente establecidas para los hechos de-lictivos por los cuales fueron convictos. Véase Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996).
En otras palabras, los tribunales no poseen autoridad para considerar, como constitutivos de delito público, he-chos distintos a los consignados, específicamente como tales, en la ley, ni para imponer sanciones no previstas en dichas leyes. Véase Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983). Por otro lado, y conforme correctamente se expresa en la opinión mayoritaria, hay que mantener pre-*707sente que el principio de legalidad exige que los estatutos penales tienen que ser interpretados de manera liberal, en lo que favorecen al imputado de delito, y de forma restric-tiva, en cuanto a lo que los mismos desfavorecen a éste. Véase Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991).
hH I — H
En lo pertinente, el Art. 232 del Código Penal, 33 L.P.R.A. see. 4428, establecía, al momento de la alegada comisión de los hechos hoy ante nuestra consideración, que:
Toda persona sometida legalmente a detención preventiva, a reclusión o a medida de seguridad de intervención, que se fugue será sancionada conforme a las siguientes penas ....
Conforme, incluso, se acepta en la opinión mayoritaria emitida, el delito de fuga que establece el citado Art. 232 parte de dos (2) premisas ineludibles, a saber: que la persona que se acusa del delito de fuga hubiere sido, previa-mente, acusada o convicta de la comisión de un delito pú-blico y que éste, al momento de incurrir en la alegada fuga, se encuentre bajo custodia legal. Debe quedar claro que el estatuto en controversia requiere ambos requisitos.
Independientemente del hecho de que el procedimiento establecido por la Ley de Menores de Puerto Rico,(1) con-forme se expresa en la Opinión mayoritaria, pág. 699-700, haya “adquirido matices de naturaleza punitiva que van más allá del propósito meramente rehabilitador y paterna-lista” que antes prevalecía, lo cierto es que dicho procedi-miento no es de naturaleza criminal y uno en que la con-ducta por la cual se intervino originalmente con los menores de edad, involucrados en el presente caso, no se tipifica como delito y sí como falta.
De manera, pues, que por mandato de ley, o por defini-ción, los menores de edad aquí en controversia no pueden *708ser acusados de infringir los disposiciones del antes citado Art. 232 del Código Penal, supra, por cuanto el mismo pre-supone, repetimos, que ellos previamente hubieren sido acusados, o convictos, de la comisión de un delito público, lo cual no es así.
Equiparar, por analogía, una “falta” a un delito público, como lo hace la mayoría de los integrantes del Tribunal, constituye una crasa violación al principio de legalidad consagrado en los Arts. 8 y 9 del Código Penal, 33 L.P.R.A. sees. 3041 y 3042; principio que es uno de los baluartes principales y fundamentales de nuestro ordenamiento jurídico. Lo erróneo de la posición que hoy asume la mayo-ría —de equiparar, repetimos, una falta a un delito— re-sulta patente cuando consideramos que, de la misma ser correcta, nada impediría que el Ministerio Fiscal alegue reincidencia, en la acusación por fuga, en relación con las faltas cometidas por los menores de edad en controversia.
Por último, no podemos enfatizar lo suficiente el hecho de que la mejor evidencia del erróneo proceder mayoritario es la acción de la Asamblea Legislativa de enmendar la Ley de Menores de Puerto Rico con el propósito de adicionar la falta de fuga al referido estatuto. Dicha acción constituye un reconocimiento implícito del legislador de que no exis-tía, hasta el momento de la enmienda, disposición alguna en nuestro ordenamiento que sancionara esa conducta en el caso de los menores de edad.

 Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. see. 2201 et seq.').